IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
WYNESTER Y. SHERRER, as
Personal Representative of the       NOT FINAL UNTIL TIME EXPIRES TO
Estate of OTIS D. SHERRER, SR.,      FILE MOTION FOR REHEARING AND
deceased,                            DISPOSITION THEREOF IF FILED

      Appellant,                     CASE NO. 1D16-0629

v.

ANDREW Y. RIETA, MAULDIN
INTERNATIONAL, TRUCKS,
INC. and TAP WORLDWIDE,
LLC,

      Appellees.

_____________________________/

Opinion filed July 27, 2017.

An appeal from the Circuit Court for Duval County.
Michael R. Weatherby, Judge.

Lorenzo Williams and Natasha N. Harrison of Gary, Williams, Parenti, Watson &
Gary, PLLC, Stuart, for Appellant.

Kathryn L. Ender and Lissette Gonzalez of Cole, Scott & Kissane, P.A., Miami, for
Appellees.




PER CURIAM.

      AFFIRMED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.